Citation Nr: 1445243	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  10-18 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 30 percent for bilateral pes planus with hallux valgus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Senior Counsel

INTRODUCTION

The Veteran had active service from August 1978 to September 1981.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In August 2012, a Board hearing was held before a Veterans Law Judge who is no longer employed at the Board.  The Veteran was given an opportunity to express his desire for another hearing but did not indicate that wanted another hearing.

The Board subsequently denied the claim for an increased rating for bilateral pes planus with hallux valgus in a decision dated in March 2013.  The Veteran timely appealed that Board decision to the United States Court of Appeals for Veterans Claims and, pursuant to a Joint Motion for Partial Remand, a December 2013 Court Order remanded the Board's decision with respect to this claim for action consistent with the terms of the Joint Motion.


REMAND

The parties to the Joint Motion determined that in its March 2013 decision, the Board erred in not providing adequate consideration of relevant rating criteria in determining whether the Veteran's service-connected bilateral foot disability warranted a higher rating.  The Joint Motion noted that while the Board had noted that the Veteran's pes planus was primarily manifested by pain on use of the feet that was not completely relieved by arch supports, pain on manipulation, and at least one characteristic callosity on the left foot, a May 2008 VA examination also showed that the Veteran suffered from bunions, hammer toes, and degenerative changes.  Moreover, in a January 2010 private medical statement, a podiatrist stated that the findings were consistent with painful posterior tibial tendonitis and bilateral sinus tarsi syndrome secondary to the Veteran's pes valgoplanus deformity and bilateral painful second metatarsal joint bursitis secondary to hallux valgus deformity.  It was further noted that a February 2009 VA podiatry consultation revealed the presence of not only flat feet and hallux valgus but also varruca plantaris and plantar fasciitis.

The parties to the Joint Motion additionally noted that in addition to the criteria for pes planus found in Diagnostic Code 5276, the Board should have also considered whether the other service-connected disorder of hallux valgus could have been rated under other Diagnostic Codes, such as Diagnostic Code 5280 for unilateral hallux valgus or Diagnostic Code 5284 for other foot injuries.  38 C.F.R. § 4.71a (2013).

Thus, it was determined that remand was required for the Board to consider the potential application of Diagnostic Codes 5280 and 5284 and, if applicable, whether the Veteran could obtain a rating for each foot rendering a higher overall rating for service-connected bilateral foot disability based on the relevant evidence of record.  The Board was requested to readjudicate the claim and in the process "seek any other evidence it feels is necessary" to the timely resolution of the Veteran's claim.  

In a recent statement in support of his claim, received in July 2014, the Veteran asserted that he currently had many of the additional conditions noted above, and in an accompanying statement, specifically requested that the claim be remanded so that the RO could consider his additional argument.  The Board also observes that the Veteran's last VA examination in March 2012 was designated as an examination for flat feet, and therefore may not have been broad enough to consider some or all of these additional conditions or symptoms.

Consequently, the Board finds that this matter must be remanded for further examination to determine the nature and extent of all current disabilities of the Veteran's feet, and for further adjudication by the RO of all evidence and argument received since the last supplemental statement of the case in April 2012.

Arrangements should also be made to obtain any additional pertinent VA treatment records for the Veteran dated since March 2012.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA treatment records for the Veteran dated since March 2012.

2.  Schedule an examination by an appropriate examiner to determine the nature and extent of all symptoms and disabilities associated with the Veteran's service-connected bilateral pes planus and hallux valgus, to include any callosities; bunions; hammer toes; degenerative changes; varruca plantaris; plantar fasciitis; bilateral posterior tibial tendonitis and sinus tarsi syndrome, secondary to pes valgoplanus deformity; and bilateral second metatarsal joint bursitis, secondary to the hallux valgus deformity.  The examiner should note all disabilities that are shown for both feet and should provide an opinion as to the overall level of disability in each foot, to include the toes, caused by those disabilities.  All indicated studies and tests should be accomplished and the findings reported in detail.  The examiner must review the claims file and should note that review in the report.  A complete rationale for all diagnoses and opinions should be provided.

3.  Then, readjudicate the claim, to include the possible application of 38 C.F.R. § 4.71a, Diagnostic Codes 5280 and 5284 and, if applicable, whether the Veteran could obtain a rating for each foot and thereby obtain a higher overall rating for the service-connected bilateral foot disability.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

